Title: From George Washington to François-Jean de Beauvoir, marquis de Chastellux, 13 June 1781
From: Washington, George
To: Chastellux, François-Jean de Beauvoir, marquis de


                        
                            My dear Chevr
                            New Windsor June 13th 1781.
                        
                        I fear, from the purport of the letter you did me the honor to write from N. Port on the 9th, that my
                            sentiments respecting the Council of War held on board the Duke de Burgoyne the 31st of May have been misconceiv’d—and I
                            shall be very unhappy if they receive an interpretation different from the true intent & meaning of them. If this
                            is the case, it can only be attributed to my not understanding the business & the Duke de Lauzun perfectly. I will
                            rely therefore on your goodness and candor to explain & rectify the mistake if any has happened. My wishes perfectly coincided with the determination of the Board of War to continue the Fleet at
                            Rhode Island. provided it could remain there in safety with the force required & did not impede the March of the
                            Army towards the North River. but when duke Lauzen informed me, that my opinion of the propriety, & safety of this
                            measure was required by the Board, & that he came hither at the particular desire of the Counts Rochambeau
                            & de Barras, to obtain it. I was reduced to the painful necessity of delivering a sentiment different from that of
                            a most respectable board, or of forfeiting all pretensions to candor by the concealm’t of it—upon this ground it was I
                            wrote to the Generals to the effect I did, and not because I was dissatisfied at the alteration of the plan agreed to at
                            Weathersfield. My fears for the safety of the Fleet—which I am now perswaded were carried too far—were productive of a
                            belief that the Generals, when seperated, might feel uneasy at every misterious preparation of the enemy, and occasion a
                            fresh call for Militia—this had some weight in my determination to give Boston—(where I was sure no danger could be
                            encountered but that of a blockade) a preference to Newport, where under some circumstances,
                            though not such as were likely to happen, something might be enterprized.
                        The Fleet being at Rhode Island, is attended certainly with many advantages in the operns
                            proposedand I entreat you, & the Gentleman who were of opinion that it ought to be risqued there
                            for these purposes will be assured, that I have a high sense of the obligations you meant to confer on America by that resolve,
                            & that your Zeal to promote the common cause & my anxiety for the safety of so valuable a fleet were the only
                            motives which gave birth to the apparent difference in our opinions. I set that valueof on your friendship
                            & candor, & have that implicit belief in your attachment to America, that they are only to be equalled by the
                            sincerity with which I have the honor to be Dr Sir Yr Most Obedt & obligd Ser.
                        
                            G. W——n

                        
                    